Title: To Thomas Jefferson from Richard Claiborne, 9 April 1781
From: Claiborne, Richard
To: Jefferson, Thomas



Sir
Richmond 9th. April 1781.

I have received the extract from the Marquis’s letter respecting Wagons to transport ammunition, with an order affixed from your Excellency to take Measures to answer the demand.
However easy it was for your Excellency to Issue such an order, the business is attended with so many difficulties that I am very fearful it will not be in my power to comply with it; I beg leave to recommend to your Excellency my situation. I have failed in all my endeavours towards obtaining the Wagons, agreable to the late provision law, that were to have been in actual service long before this! I am disappointed in the Waggons that were to be Brigaded by the County Commissioners agreable to the orders of the Executive, and I have not a farthing of money! It is true that I have obtained a Warrant upon the State Treasury for a sum, but it has availed me nothing; I have made daily and almost hourly applications but without success. Thus circumstanc’d and having no Public Waggons in the State but what are already appropriated, and that very necessarily; I ask Government for aid, or I must decline the attempt, as I have no possible prospect of accomplishing the business.
I have the honor to be with the highest respect & esteem Your Excellency’s Most obedient Humble Servant,

Rd. Claiborne DQMr. S.V.

